*1276Memorandum: On appeal from a judgment convicting him upon his plea of guilty of bribing a witness (Penal Law § 215.00), defendant challenges the factual sufficiency of the plea allocution. Defendant failed to preserve that challenge for our review, however, inasmuch as he failed to move to withdraw the plea or to vacate the judgment of conviction (see People v Lopez, 71 NY2d 662, 665 [1988]; People v White, 24 AD3d 1220 [2005], Iv denied 6 NY3d 820 [2006]). In any event, defendant’s challenge lacks merit. Present—Scudder, PJ., Martoche, Centra, Green and Pine, JJ.